                                        Case 3:20-cv-06065-WHA Document 32 Filed 12/04/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   CASEY TROYER, individually and behalf
                                       of all others similarly situated,
                                  11                                                         No. C 20-06065 WHA
                                                     Plaintiff,
                                  12
Northern District of California




                                              v.
 United States District Court




                                  13                                                         ORDER GRANTING DEFENDANTS’
                                       THE YERBA MATE CO., LLP and                           MOTION TO DISMISS
                                  14   GUAYAKI SUSTAINABLE RAINFOREST
                                       PRODUCTS, INC.,
                                  15
                                                     Defendants.
                                  16

                                  17
                                            Plaintiff Casey Troyer, a former delivery driver for defendants, brings this putative class
                                  18
                                       action alleging claims under various sections of California’s Labor Code, California’s Unfair
                                  19
                                       Competition Law, and Section 632 of California’s Penal Code (Dkt. No. 20). Defendants
                                  20
                                       move to dismiss plaintiff’s Section 632 claim for failure to state a claim, or in the alternative to
                                  21
                                       strike portions of the complaint (Dkt. No. 24). To the extent stated herein, defendants’ motion
                                  22
                                       to dismiss is GRANTED.
                                  23
                                            Section 632 prohibits a person or entity from “intentionally and without the consent of all
                                  24
                                       parties to a confidential communication, us[ing] an electronic amplifying or recording device
                                  25
                                       to eavesdrop upon or record the confidential communication . . .” Cal. Pen. Code § 632(a). A
                                  26
                                       “confidential communication” is defined to “include[] any communication carried on in
                                  27
                                       circumstances as may reasonably indicate that any party to the communication desires it to be
                                  28
                                        Case 3:20-cv-06065-WHA Document 32 Filed 12/04/20 Page 2 of 4




                                   1   confined to the parties thereto, but excludes a communication made in a public gathering . . .,

                                   2   or in any other circumstance in which the parties to the communication may reasonably expect

                                   3   that the communication may be overheard or recorded.” Cal. Pen. Code § 632(c).

                                   4        “A communication is ‘confidential’ under this definition if a party to the conversation

                                   5   had an objectively reasonable expectation that the conversation was not being overheard or

                                   6   recorded.” Kight v. CashCall, Inc., 200 Cal.App.4th 1377, 1396 (2011) (italics in original)

                                   7   (citing Flanagan v. Flanagan, 27 Cal.4th 766, 768 (2002)).

                                   8        As relevant here, the complaint alleges that (Dkt. No. 20 at ¶¶ 54–56) (emphasis added):

                                   9                Defendants employed and/or caused to be employed certain
                                                    surveillance and recording equipment at the workplace without the
                                  10                knowledge or consent of employees.
                                  11                [A]ll these devices were maintained and utilized to listen in on and
                                                    record employee conversations, including those confidential in
                                  12                nature. Specifically, Plaintiff alleges that Defendants recorded
Northern District of California
 United States District Court




                                                    Plaintiff and the Class and Subclasses by audio and video
                                  13                surveillance in the warehouse without the knowledge and/or
                                                    consent of the employees, and Defendants thereby recorded
                                  14                conversations that Plaintiff and the Class and Subclasses did not
                                                    intend to be overheard by Defendants. Plaintiff asserts he and the
                                  15                Class and Subclasses had a reasonable expectation in privacy in
                                                    that they did not know and could not readily determine the
                                  16                conversations were being overheard or recorded by Defendants,
                                                    and the conversations were not held in the proximity of
                                  17                Defendants. Specifically, Plaintiff is informed and believes and
                                                    thereupon alleges there is at least one device mounted 12-14’
                                  18                above floor level, that it was placed at the direction of senior
                                                    management, that it records both video and audio, that the
                                  19                presence of a listening device (i.e., microphone) is not
                                                    reasonably apparent from ground level, that the listening device
                                  20                does record conversations, that there are no signs informing of the
                                                    presence of any listening device and that the recordings are of
                                  21                quality to understand conversations in the workplace (for example,
                                                    discussions about the terms and conditions of employment).
                                  22
                                                    Defendants, knowing that this conduct was unlawful and a
                                  23                violation of Plaintiff and the members of the Class’ right to privacy
                                                    and a violation of California Penal Code § 630, et seq., did intrude
                                  24                on Plaintiff and the members of the Class’ privacy by knowingly
                                                    and/or negligently and/or intentionally engaging in the
                                  25                aforementioned recording/eavesdropping activities.
                                  26        Based on these allegations, plaintiff argues that it has stated a plausible claim for relief
                                  27   under Section 632. Not so. As defendants contend, the complaint fails to plead facts plausibly
                                  28   showing that any confidential communication actually took place. For instance, there are no
                                                                                   2
                                        Case 3:20-cv-06065-WHA Document 32 Filed 12/04/20 Page 3 of 4




                                   1   facts explaining the circumstances of a single confidential conversation plaintiff had that

                                   2   defendants may have recorded. At best, the complaint alleges facts that could — though

                                   3   unlikely as currently pled — support a finding that had any confidential conversation occurred,

                                   4   plaintiff’s expectation that that conversation was not being recorded was objectively

                                   5   reasonable in that he was unaware that the visible video recording device located twelve feet

                                   6   above the ground of the warehouse also recorded audio. It does not follow, however, that any

                                   7   confidential conversation occurred. At bottom, plaintiff invites this order to speculate that

                                   8   confidential communication must have occurred. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

                                   9   555 (2007) (“Factual allegations must be enough to raise a right to relief above the speculative

                                  10   level”). Plaintiff’s unadorned allegation that defendants recorded “employee conversations,

                                  11   including those confidential in nature” (Dkt. No. 20 ¶ 55), is conclusory and a mere “formulaic

                                  12   recitation” of the confidentiality element of Section 632. Twombly, 550 U.S. at 555.
Northern District of California
 United States District Court




                                  13        In short, the complaint does not allege facts regarding any particular communication or

                                  14   conversation, let alone facts surrounding the attendant circumstances of any such

                                  15   communications, which would allow this order to make any conclusions regarding

                                  16   confidentiality. As such, plaintiff has failed to plead facts nudging his claim “from

                                  17   conceivable to plausible.” Twombly, 550 U.S. at 570. Given this threshold deficiency, this

                                  18   order does not reach defendants’ argument regarding whether or not plaintiff has sufficiently

                                  19   alleged intentionality under Section 632.

                                  20        For the foregoing reason, defendants’ motion to dismiss plaintiff’s Section 632 claim is

                                  21   GRANTED. Plaintiff is invited to move for leave to amend his complaint BY DECEMBER 22,

                                  22   2020, AT NOON. Plaintiff must plead his best case. Its motion should affirmatively

                                  23   demonstrate how the proposed amended complaint corrects the deficiencies identified in this

                                  24   order, as well as any other deficiencies raised in defendants’ motion but not addressed herein.

                                  25   The motion should be accompanied by a redlined copy of the amended complaint.

                                  26        IT IS SO ORDERED.

                                  27   Dated: December 4, 2020.

                                  28
                                                                                       3
                                       Case 3:20-cv-06065-WHA Document 32 Filed 12/04/20 Page 4 of 4




                                   1
                                                                               WILLIAM ALSUP
                                   2                                           UNITED STATES DISTRICT JUDGE
                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          4
